DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.
 
Response to Amendment
Claims 1-13 and 15-25 have been amended.  Claims 1-25 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed October 26, 2020 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 (claims directed to being abstract), starting pg. 15 of Remarks:

Based on the claim amendments and further consideration, the rejection under 35 USC 101 regarding the claims being non-statutory as abstract without a practical application or significantly more is withdrawn.  

The claims recite abstract elements in the areas of a fundamental economic practice and commercial interaction (e.g. executing payment transaction), therefore are abstract under the grouping of Certain Methods of Organizing Human Activity.  However, the claims provide a practical application of a pressure mat used with mobile computing device to trigger initiation of communication between two devices.  Further, the claims also provide significantly more by determining whether a first computing device at a first time is located within a geo-fenced location based on detected pressure sensor information and the location of a first computing device. 

Applicant argues 35 USC §101 (claims directed to being a signal), pg. 18 of Remarks:
Claims 19-25
The Office Action also rejected claims 19-25 under 35 U.S.C. § 101 on the ground that the claims are directed to “transitory forms of signal transmission.” The Applicant respectfully traverses these rejections. However, in the interest of advancing prosecution, claims 19-25 have been amended to recite at least one storage device.
Storage devices are not signals. Rather, storage devices are unmistakably directed to statutory subject matter. Accordingly, withdrawal of the rejections of claims 19-25 under 35 U.S.C. § 101 is respectfully requested.
MPEP 2106.03 does not state or indicate that use of “storage devices” encompasses statutory forms of signal transmission.  The MPEP also does not indicate that storage devices is different than machine or computer readable media.  Also, there is no definition of “storage devices” in Applicant’s disclosure, only examples, and Applicants disclosure states that media includes transitory media.  Claims are to be given their broadest reasonable interpretation, which in this case, a storage device could be just about anything, including transitory media.  The rejection therefore is respectfully maintained.

Applicant argues 35 USC §112 rejection, starting pg. 18 of Remarks:

The prior rejections are withdrawn, however new rejections are provided based on further consideration and the claim amendments.

Applicant argues 35 USC §103 rejection, starting pg. 19 of Remarks:

Withdrawn based on the claim amendments.


Specification
The disclosure is objected to because of the following informalities: paragraph [0075] has “date storage device” in two places, which should probably be “data storage device”.  

The abstract of the disclosure is objected to because of grammar issues.  The issues include: 1) second sentence has “A method of embodiments…” which should be “A method of embodiment…”; and 2) third sentence has “The method further include…” which should be “The method further includes…”.  Correction is required.  See MPEP § 608.01(b).

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 19-25 have “machine-readable storage device comprising machine readable instructions…”  Giving the claim its broadest reasonable interpretation, the claim may be directed at a signal, which is non-statutory.  
Transitory signals are non-statutory (MPEP 2106.03):

“For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves)”

See Applicant’s specification, para’s. [0075] where a storage is a magnetic or optical disc and [0083] where storage media includes transitory storage media.  Also, there is no definition of “machine-readable storage device” in the disclosure, just examples.  Therefore, giving the claim it’s broadest reasonable interpretation, the storage device encompasses transitory media.  Also, there is nothing in the MPEP to indicate a “storage device” would only encompass statutory forms of signal transmission.  
Machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claim may be amended to include non-transitory computer readable medium.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has “An apparatus comprising: a pressure sensitive mat including at least one pressure sensor…; and at least one processor coupled in communication with at least one pressure sensor, the at least one processor to execute computer readable instructions to:… receive a job completion notification at a second time after the first time, the job completion notification indicating that a task performed by the first user of the first computing device has been completed; and execute a payment transaction in response to the receipt of the job completion notification…” where it is indefinite as to: 1) an apparatus comprising both a mat and processor (i.e. should be a system); and 2) the processor coupled to the mat receive a job completion notification at a second time and execute a payment transaction.  This is out of scope of the apparatus and it is indefinite as to who/what is performing the receiving and executing steps.  Claims 10 and 19 have a similar problem.
Claim 9 has “The apparatus of claim 2… wherein the floor-placed device includes one or more of a doormat,…” where a doormat is in the independent claim.  While conceivably there could be two doormats, it is indefinite as to using another doormat at the same location (geo-fence location).  Claims 18 and 25 have a similar problem.
Claims 2-9, 11-18, and 20-25 are further rejected as they depend from their respective independent claims.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Search
A prior art search was conducted but does not result in a prior art rejection at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least a worker’s location or schedule:
Patent No. US: 6539393;8862150; 8909248; 9654923; 9668096; 6144971; 9204251
Pub. No. US: 20020175211; 20060079244; 20070049267; 20070293202; 20080177646; 20100216396; 20120084349; 20120253982; 20130006718; 20130090089; 20130090965; 20130090968; 20130090969; 20140244329; 20140278629; 20140278645; 20140369275; 20150065177; 20150081532; 20160217422; 20060270421; 20080174485; 20080255919; 20080296364; 20090217076; 20100287025; 20110040691; 20110112943; 20150348214; 20160335686
The following teaches at least checkin/checkout or remote worker:
Patent  No. US: 9013333; 9020848; 9654923; 9668096; 9710821; 10147058; 9204251
Pub. No. US: 20110022503; 20130006718; 20130073388; 20130090089; 20130090965; 20130090969; 20130091452; 20150081532; 20170293848; 20140111380; 20150154527; 20150363745; 20170076400
The following teaches at least service worker:
Patent No. US: 10096011
Pub. No. US: 20020046259; 20020115453; 20020143930; 20060270421; 20150121470; 20150348214; 20160042470; 20160217422; 20160253651; 20160292781; 20160316414; 20170048668; 20170086204
The following teaches at least pay application:
Pub. No. US: 20170168678

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693